Citation Nr: 0809142	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-05 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, claimed as a thoracolumbar spine disorder, 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a physician


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which declined to reopen a claim 
for service connection for a low back disorder.

During the a appeal, the RO reopened the claim for service 
connection and denied it on the merits.  Even though the RO 
reopened and adjudicated the claim on the merits, the Board 
must now first determine that new and material evidence has 
been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits. Id.   

The veteran and a physician testified before the undersigned 
at the Board in Washington, DC, in January 2008.


FINDINGS OF FACT

1.  In a May 1990 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disorder; and the veteran did not file an appeal as 
to that decision.

2.  The evidence received since the ROs May 1990 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  It is as likely as not that the veteran has a low back 
disorder involving the thoracolumbar spine that is 
etiologically caused by his inservice injury to the back. 


CONCLUSIONS OF LAW

1.  The RO's May 1990 rating decision that denied the claim 
of entitlement to service connection for a low back disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

2.  The evidence received since the RO's May 1990 rating 
decision is new and material; and the requirements to reopen 
the appellant's claim of entitlement to service connection 
for a low back disorder, have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2007). 

3.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for establishing entitlement to service 
connection for a low back disorder involving the 
thoracolumbar spine are met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The 
appellant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously denied 
claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
Mar. 31, 2006).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, to reopen the claim and 
grant service connection for service connection for the 
claimed low back disorder involving the thoracolumbar spine, 
further assistance is unnecessary to aid the veteran in 
substantiating this aspect of that underlying claim.

II.  New and Material Evidence

The veteran asserts that he has a low back disorder, claimed 
essentially as a thoracolumbar spine disorder, related to 
inservice injury.  In a May 1990 rating decision, the RO 
denied service connection for residuals of low back injury.  
The RO denied that claim based on its determination that the 
current examination did not show any limitation of motion or 
other residual of the in-service low back injury sufficient 
to grant service connection.

The RO notified the veteran of his appellate rights in a June 
1990 letter.  The veteran did not appeal the RO's denial of 
his back claim.  Therefore, the May 1990 rating decision is 
final as to the low back service connection issue. 38 
U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

The evidence received subsequent to May 1990 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  

In this case, the last final disallowance was the RO's May 
1990 rating decision.  In that rating decision, the RO 
determined that recent examination did "not show any 
limitation of motion or other residual of the veteran's in-
service low back injury, sufficient to justify service 
connection."  In making that finding, the RO relied on a May 
1990 VA examination report, which contains a diagnosis of 
possible minimal degenerative disc disease, lumbosacral 
spine.

Review of the private and VA medical records dated after May 
1990 shows findings and diagnoses of significant 
thoracolumbar symptomatology, as further discussed below.  
Thus, the evidence available at the time of the May 1990 
rating decision showed merely a possible low back disorder-
"possible minimal degenerative disc disease, lumbosacral 
spine."  The additional evidence submitted since then, 
however, as discussed below, clearly shows evidence of a 
current thoracolumbar spine disorder.  

This evidence was not previously submitted to agency decision 
makers, and relates to an unestablished fact necessary to 
substantiate the claim; specifically, whether the veteran has 
a current thoracolumbar spine disorder.  Thus, the evidence 
submitted since May 1990 relates to what was unestablished at 
the time of the RO's May 1990 decision.  

Accordingly, the Board finds that the evidence received after 
the May 1990 rating decision is new and material and serves 
to reopen the claim for service connection for a 
thoracolumbar spine disorder.  Therefore, the appellant's 
claim of entitlement to service connection for that disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  

III.  Service Connection

The veteran claims entitlement to service connection for a 
low back disorder, claimed as thoracolumbar spine disorder, 
due to injury in service.  Service connection may be granted 
for disability which is the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303(a) (2007).  To establish 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Certain chronic diseases including arthritis may be presumed 
to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of a low 
back/thoracolumbar disorder, as reflected in a number of 
private and VA medical reports.  Because the record contains 
competent medical evidence of a current disorder, and no 
evidence to the contrary, the Board concedes the presence of 
such disability.  Therefore, the only question is whether 
that low back disorder was incurred in or aggravated by 
active military service; or, in the case of arthritis, became 
manifested to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).   

The service medical records show that there were no abnormal 
evaluations for the spine during periodic examinations in 
November 1984 or December 1987.  In September 1988 the 
veteran was treated after he fell off an aircraft ladder.  
The treatment record shows that he reported complaints of low 
back pain for 45 minutes.  On examination, there was no pain 
to percussion over the spine and no flank tenderness.  The 
veteran walked easily with a normal gait.  X-ray examination 
revealed no fracture.  The impression was status post back 
injury-soft tissue.  

When seen four days later in September 1988, the veteran 
reported that his back felt better.  When seen two days later 
that month, the veteran had complaints of right side back 
pain for the previous week.  The back discomfort was helped 
by Motrin.  On examination, there was an ache in the back at 
the area of T9-10 on the left, which was due to the fall.  
There was a slight muscle spasm.  The assessment at that time 
was muscle strain in the back.

The November 1989 reports of medical history and examination 
at separation show that the veteran reported having had 
recurrent back pain.  The veteran reported that he had had 
recurrent upper and mid-back pain since 1988, secondary to a 
job related injury.  He stated that he treated this with 
Motrin, and Tylenol #3; and that he had a constant pain.  On 
examination of the spine and other musculoskeletal system, 
the examiner made a finding that there was a slight decrease 
range of motion of the lower thoracic spine.

Three days after separation from service in March 1990, the 
veteran submitted a claim for service connection for residual 
back pain.  The report of VA examination in April 1990 shows 
that he reported having occasional unbearable back pain, 
which hurt most when he would breath.  He reported that the 
pain usually was a constant dull pain.  After examination, 
the report contains a diagnosis of possible minimal 
degenerative disc disease, lumbosacral spine.  The claims 
file does not contain any associated X-ray report.

Private treatment records show that the veteran was seen in 
August 1995 for complaints of pain in the upper back after 
working and moving limbs.  Examination showed tightness and 
tenderness of the thoracic paraspinous muscles on the left.  
The report contained an assessment of acute thoracic strain.

Subsequent private and VA treatment records beginning in May 
1996 show treatment for increasingly significant mid and low 
back symptomatology involving the thoracic and lumbosacral 
spine.  Initial treatment records in 1996 contain impressions 
of chronic back pain.  

The report of MRI examination in August 2001 contains 
impressions, regarding the lumbar and thoracic spines, of (1) 
at L4-5, there is a prominent bulge or very small broad-based 
central disc protrusion resulting in minimal deformity of the 
thecal sac; (2) At L5-S1, there is central disc bulging 
resulting in minimal, if any, impingement on the proximal S1 
nerve root sheaths; (3) At T 6-7, there is mild right 
paracentral disc bulging as seen only on the axial images 
resulting in mild deformity of the thecal sac; (4) at T 7-8, 
and more prominently at T8-9, there is left posterolateral 
disc bulging resulting in minimal deformity of the thecal sac 
without cord impingement; and (5) at T11-12, there is a very 
small left posterolateral disc protrusion resulting in mild 
deformity of the thecal sac without cord impingement.  

In two lay statements received in October 2002, the veteran's 
brother and girl friend attest that the veteran had low back 
pain since discharge from service.

A November 2003 VA consult report includes an assessment of 
lumbar spondylosis; and thoracic disc bulge at T6-7, T7-8, 
T8-9, and T11-L2.

In a May 2004 statement titled "Independent Medial 
Evaluation," Craig N. Bash, M.D., discussed the history of 
the veteran's fall during service and inservice treatment.  
Dr. Bash noted that the veteran currently had lumbar 
degenerative disease.  He opined generally that spine 
injuries early in life often lead to advanced degenerative 
changes later in life due to resultant chronic ligament 
laxity and spine instability.  Dr. Bash concluded with an 
opinion that the veteran's inservice injury caused the 
veteran's current lumbar spine disease.

A July 2004 VA treatment record contains an impression of 
post-traumatic thoracic and lumbar disc degeneration; no 
deficits. 

The report of a June 2006 VA examination of the spine shows 
that the veteran reported that during service he was treated 
for low back pain after he fell approximately seven feet, 
striking his buttocks on a concrete runway.  He reported 
having chronic back pain since then.  The examiner noted that 
there was a time span of five to six years during which the 
veteran did not undergo any treatment.  The examiner noted 
that after discharge in 1990, the veteran underwent an MRI 
examination in 2001-2002, showing mild degenerative disc 
disease with several bulging discs.  The veteran reported 
current complaints of chronic pain in the lumbosacral area 
without radiation.  After examination, the report contains a 
diagnosis of low back pain secondary to degenerative disc 
disease.  The examiner concluded with an opinion that the 
current findings by MRI would not be compatible with the soft 
tissue injury shown in service.   

In a January 2008 statement titled "Independent Medial 
Evaluation," Dr. Bash discussed the veteran's medical 
history and current examination.  Dr. Bash noted that the 
veteran fell off an A-10 aircraft and injured his spine (T9-
10 left); that the veteran had spine troubles noted on 
separation examination; and that current MRI examination in 
2005 and 2008 showed degeneration at T-8 and T-9, and lumbar 
degeneration at L4-5.

After examination, Dr. Bash concluded with an opinion that 
inservice trauma caused the current thoracic spine 
degeneration and pain; and lumbar spine degeneration, 
sciatica and pain.  As rationale, Dr. Bash noted that the 
veteran entered service fit for duty; had an injury in 
service to his spine; and had no post-service spine injuries 
documented in the record.  The physician also noted that 
imaging findings were at the same location as the service 
trauma-T-8 and T-9, which was assessed at the same level by 
examiner at the exit physical.  He also noted that imaging 
findings were at the same location as the service trauma, L3-
4.

Dr. Bash noted that the veteran had back muscle spasms in 
service, and currently on examination, had pain and limited 
motion.  Dr. Bash cited literature, which he said noted that 
an injury precipitates or accelerates the onset of a 
degenerative process of the spine.  Dr. Bash opined that it 
was well known that injuries to the spine early in life often 
lead to advanced degenerative changes later in life due to 
the resultant chronic ligament laxity and spine instability.

Dr. Bash concluded with an opinion that the inservice trauma 
caused the thoracic spine and lumbar spine to degenerate more 
than expected for the veteran's age; and that the antecedent 
injury was the inservice trauma.  He stated that this opinion 
was consistent with the 1990 VA examination.

The transcript of a hearing in January 2008 before the 
undersigned shows that the veteran and Dr. Bash testified 
essentially that the veteran's current low back 
symptomatology was due to the inservice injury. 

In summary, the evidence shows that after a fall from an 
aircraft ladder, the veteran received treatment in September 
1988 for injuries including of the back, assessed as status 
post back injury-soft tissue, and later that month assessed 
as muscle strain in the back.  Over a year later in November 
1989, at his discharge examination, the veteran reported 
having recurrent/constant upper and mid-back pain since the 
1988 injury, requiring pain medication.  Evaluation at that 
time showed that the veteran had a slight decrease in range 
of motion of the lower thoracic spine.  

After service, reflecting continued complaints of back 
symptomatology, the veteran submitted a claim of entitlement 
to service connection for a low back disorder only three days 
after service ended in March 1990.  VA examination the 
following month concluded with a diagnosis of possible 
minimal degenerative disc disease, lumbosacral spine.  
Following that, beginning in August 1995, medical records 
show treatment for increasingly significant low back 
symptomatology.  

As to whether the veteran's current low back symptomatology 
is related to the injury during service, the opinion 
contained in the June 2006 VA examination is in opposition to 
the opinion offered by Dr. Bash. 

The VA examiner based his opinion on the following: That 
current findings would not be compatible with the soft tissue 
injury shown in service; and that for five to six years after 
service the veteran did not receive treatment.  Though he did 
not seek treatment during that early period after service, 
the Board notes, however, that two lay statements show that 
people close to the veteran attested that the veteran did 
have back complaints during the period beginning in 1990.  
The Board further notes in this regard, that the veteran 
submitted a claim to that effect in March 1990 right after 
service; and that only one month after service, during VA 
examination the veteran complained of sometimes chronic low 
back pain.  At that time, the VA examiner concluded with a 
diagnosis of possible minimal degenerative disc disease, of 
the lumbosacral spine.
 
In opposition to the opinion by the examiner at the June 2006 
VA examination, Dr. Bash opined that the inservice trauma 
caused the current thoracic and lumbar spine degenerative 
pathology.  He premised that opinion on several bases, 
including that diagnostic imaging had shown current pathology 
in the same back locations as that associated with the 
inservice injury; that there was no evidence of any 
significant post-service injury; and that cited literature 
essentially held that a spine injury generally precipitates 
or accelerates the onset of a degenerative process of the 
spine.  

The Board finds the opinion by Dr. Bash to be consistent with 
the history of medical evidence beginning in service and 
continuing thereafter, showing complaints of low back 
symptoms within a month of service discharge.  Submitted lay 
statement evidence of early back complaints after service are 
competent to attest to the veteran's complaints, which are in 
turn competent evidence of back pain continuing after 
service.   

 In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  The weight to be attached to 
relevant evidence is an adjudication determination. Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board must 
assess the weight and credibility to be given to the 
evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The evidence, viewed liberally, is at least in equipoise.  
That is, it is as likely as not that the veteran has a low 
back disorder involving the thoracolumbar spine that is 
etiologically caused by the veteran's injury in service.  The 
veteran is therefore entitled to the benefit of the doubt.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   Accordingly, 
it is the judgment of the Board that service connection is 
warranted for a low back disorder involving the thoracolumbar 
spine.




ORDER

New and material evidence has been received to reopen the 
claim for entitlement to service connection for a disorder of 
the thoracolumbar spine.

Service connection for a low back disorder involving the 
thoracolumbar spine is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


